Citation Nr: 0300827	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  01-05 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

The Board notes that, on his May 2001 VA Form 9, Appeal to 
Board of Veterans' Appeals, the veteran requested a Travel 
Board hearing.  However, on accompanying correspondence, 
the veteran clarified that he wanted an RO hearing with a 
local hearing officer.  A report of contact dated in 
September 2001 indicated that the veteran wished to cancel 
his personal hearing scheduled for later that month.  
Thus, all hearing requests are considered withdrawn.  

Review of the claims folder reveals that the RO denied the 
veteran's claim for service connection for diabetes 
mellitus with peripheral vascular disease in an April 2002 
rating decision.  The record available to the Board does 
not show any notice of disagreement with that rating 
action.  Therefore, this issue is not currently before the 
Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for the equitable 
disposition of the veteran's appeal. 

2.  The RO denied service connection for hearing loss in a 
December 1980 rating decision.  The veteran did not 
initiate an appeal upon notice of the denial.

3.  The RO found no new and material evidence to reopen 
the claim in August 1991, May 1993, and September 1993 
rating decisions.  The veteran did not initiate an appeal 
of any denial upon notice of the decision.  

4.  Evidence received since the September 1993 rating 
decision either is cumulative or duplicative of evidence 
previously of record or does not bear directly and 
substantially on the matter at issue.  
CONCLUSIONS OF LAW

1.  The September 1993 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2002).  

2.  No new and material evidence has been received to 
reopen the claim for service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the July 2000 rating decision and September 2000 statement 
of the case, the RO provided the veteran and his 
representative with the applicable law and regulations, 
explained the basis for its denial, and gave notice as to 
the type of evidence needed to substantiate, and thus 
reopen, his claim.  In addition, in March 2002, the RO 
issued the veteran a letter, concerning an unrelated 
claim, in which it explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of the parties to identify and secure 
evidence relevant to the appeal.  The Board finds that the 
RO has afforded the veteran all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

With respect to the duty to assist, the RO obtained the 
veteran's current VA treatment records.  It also obtained 
records from the Social Security Administration (SSA), 
though in connection with a separate claim.  The veteran 
submitted private medical evidence.  He has not identified 
or authorized the release of other private records.  
Although there is no current medical examination or 
opinion of record, the Board finds that the evidence is 
sufficient for purposes of deciding the claim, such that 
the duty to obtain and examination or opinion is not 
triggered.  See 38 U.S.C.A. § 5103A(d).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a 
previously denied claim.  66 Fed. Reg. at 45,630 (codified 
as amended at 38 C.F.R. §§ 3.156(a), 3.159(c) (2002)).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's claim was received in May 
2000, the amended regulations are not for application.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As the 
veteran has received all required notice and assistance 
pursuant to the VCAA, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Analysis

The veteran submitted his original claim for service 
connection for hearing loss in May 1980.  The RO denied 
the claim in a December 1980 rating decision.  It notified 
the veteran of the denial by letter sent to his last 
address of record.  There is no evidence that the letter 
was returned as undeliverable or that the veteran did not 
otherwise receive notice of the decision.  The veteran did 
not initiate an appeal of the denial.  Therefore, the 
December 1980 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2002).

The veteran later attempted to reopen his claim.  The RO 
found no new and material evidence to reopen the claim in 
August 1991, May 1993, and September 1993 rating 
decisions.  On each occasion, the RO notified the veteran 
of the denial by letter sent to his last address of 
record.  There is no evidence that any letter was returned 
as undeliverable or that the veteran did not otherwise 
receive notice of the decisions.  The veteran did not 
initiate an appeal of any decision.  Therefore, each of 
these rating decisions is final. Id.   

However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether 
evidence is "new and material," the credibility of the new 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Evidence of record at the time of the September 1993 
rating decision consists of service medical records, VA 
medical records, and records from Lovelace Health System.  
In the December 1980 rating decision, the RO denied 
service connection because hearing loss was not shown in 
service.  In the subsequent rating decisions, the RO found 
no new and material evidence to reopen.  

The Board finds that no new and material evidence has been 
received to reopen the claim for service connection for 
hearing loss.  It is noted that the veteran has pursued 
multiple different claims since September 1993.  Evidence 
received since the September 1993 rating decision that is 
relevant to the instant claim consists of VA medical 
records, records from Lovelace Health System, and SSA 
records.  The VA records and SSA records are not new and 
material because they contain no mention or reference to 
hearing loss, and therefore do not bear directly and 
substantially on the matter at issue.  The records from 
Lovelace Health System include an August 2000 statement 
from an audiologist, August 2000 audiology test results, 
and December 1990 audiology test results.  The August 2000 
results and statement merely reflect that the veteran has 
hearing loss.  This evidence is cumulative of evidence 
previously of record that showed current hearing loss.  
The record of the December 1990 test results is an exact 
duplicate of evidence of record at the time of the 
September 1993 rating decision.  Accordingly, there is no 
new and material evidence within the meaning of VA 
regulation.  38 C.F.R. § 3.156(a).  Therefore, the claim 
is not reopened.  38 U.S.C.A. § 5108.      


ORDER

As no new and material evidence has been received, the 
claim for service connection for hearing loss is not 
reopened.  The appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

